Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless the plaintiff shall, within twenty days, stipulate to reduce the verdict to the sum of §500 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concurred, except McLennan, P. J., who dissented and voted for affirmance, and Robson, J., who dissented and voted for reversal.